DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitachi Construction Machinery Co., Ltd. (JP S60-191706), hereinafter Hitachi.
Regarding claim 1, Hitachi discloses:
A control valve that controls a flow of a working fluid from a pump (2) to an actuator (1) and that controls the flow of the working fluid from the pump (2) to a pilot chamber (32) of another fluid pressure device (33), comprising: (see page 4 of translation)
a housing (5) formed with first and second supply ports (19’, 19), first and second actuator ports (23’, 23), and a pilot port (42), the first and second supply ports (19’, 19) being connected to the pump (2), the first and second actuator ports (23’, 23) being connected to the actuator (1), the pilot port (42) being connected to the pilot chamber 32 (see pages 3 and 4 of translation)
a spool (11) accommodated slidably in an axial direction in the housing (5), the spool (11) being configured to be switched between a first communication position where the first supply port (19’) and the first actuator port (23’) are allowed to communicate with each other and a second 
wherein the spool (11) is configured to allow the first supply port (19’) and the pilot port (42) to communicate with each other both at the first communication position and the second communication position (Figure 2)
Regarding claim 2, Hitachi discloses:
wherein the spool (11) has a land portion (28’) is configured to allow the first supply port (19’) and the first actuator port (23’) to communicate with each other at the first communication position and to shut off the communication between the first supply port (19’) and the first actuator port (23’) at the second communication position (Figure 2; see translation pages 3 and 4)
the land portion (28’) is configured to allow the first supply port (19’) and the pilot port (42) to communicate with each other both at the first communication position GS12523/18G-P0511-PCT - 31 -and the second communication position (Figure 2)
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753